Citation Nr: 9931084	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-26 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether or not the appellant's request for waiver of recovery 
of an overpayment of educational benefits under 38 U.S.C. 
Chapter 35 of $110.00 was timely.


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968; the appellant is his son.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 decision by the Committee on 
Waivers and Compromises (Committee) of a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The appellant's 
notice of disagreement was received in January 1997.  A 
statement of the case was issued in July 1997.  A substantive 
appeal was received from the appellant in September 1997.

In September 1998 and May 1999, the Board remanded this case 
to the RO for further development.


FINDINGS OF FACT

1.  The appellant was notified of an overpayment of VA 
education benefits in the amount of $110, of the right to 
request waiver of recovery of the overpayment, and of the 180 
day time limit to request waiver, in a letter dated October 
29, 1995.  This letter was not returned as undeliverable.

2.  The evidence of record does not demonstrate that the 
appellant submitted a request for waiver of recovery of the 
overpayment of compensation within 180 days from October 29, 
1995, nor has it been demonstrated that he did not receive 
that October 29, 1995 letter in a timely fashion.


CONCLUSION OF LAW

The appellant did not file a timely claim for waiver of 
recovery of an overpayment of VA education benefits in the 
amount of $110.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 1.963 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has requested a waiver of recovery of the 
overpayment of Chapter 35 educational assistance benefits, in 
the amount of $110, created as a result of his change in 
student status (essentially, in October 1995, the appellant 
dropped from 12 to 9 credit hours).  The threshold question 
to be answered in this case is whether the appellant has 
submitted a timely claim for waiver of recovery of an 
overpayment of these benefits.

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by the VA to the debtor.  
38 C.F.R. § 1.963(b) (1999).  The 180 day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee on Waivers and Compromises 
that, as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness. 38 C.F.R. § 1.963(b) (1999).  See also 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 1999).  

The appellant was notified of the overpayment and of his 
right to request waiver of recovery of the overpayment 
(including the 180 day time limit for such a request) in a 
letter from the VA Debt Management Center, in St. Paul, 
Minnesota dated October 29, 1995.  The Board points out that 
while a copy of this letter is not of record, a computer 
generated document of record indicates that the appellant was 
sent a "101 letter" on October 29, 1995, and a copy of a 
copy of the Code 101 letter as it existed in October 1995 (a 
"generic" copy) has been associated with the record (a 
"101 letter" is a letter of notification of an overpayment, 
and contains the 180 day time limit language). 

In any event, there is no indication, nor has it been 
contended, that the letter was not returned as undeliverable.  
In January 1997, the RO received from the appellant a request 
for a waiver of recovery of the overpayment. 

The appellant has not contended that the appellant did not 
receive the October 1995 notice of overpayment, and there is 
no evidence suggesting that there was non-receipt of the 
notice by the appellant.  In fact, in his request for waiver, 
the appellant acknowledged that he received this letter, and 
there is no evidence to show that the appellant was 
incompetent, or otherwise incapable of handling his affairs.

Further, the appellant does not contend that he submitted a 
request for a waiver of recovery of the overpayment within 
180 days.  He instead contends that he thought that the 
overpayment amount was taken out of education benefits 
subsequently received, and that he did not request a waiver 
because he thought it would take to much of his time.  He 
noted that it was not until eleven months later that he 
discovered (he was apparently contacted by a collection 
agency) that he still owed the overpayment.  

However, the bottom line in this matter is that a request for 
a waiver of recovery of the overpayment was not received 
within the 180 time limit set out in the regulation.  
38 C.F.R. § 1.963 (1999).  Thus, in this case, since the law 
and not the evidence is dispositive, the appeal should be 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994)




ORDER

The claim for waiver of recovery of an overpayment of VA 
educational benefits under 38 U.S.C. Chapter 35 in an amount 
calculated as $110, was not timely filed and the appeal is 
denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

